Citation Nr: 0809923	
Decision Date: 03/26/08    Archive Date: 04/09/08

DOCKET NO.  04-07 572	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1. Entitlement to an increase in the ratings for post-
traumatic stress disorder (PTSD) which is currently assigned 
staged ratings of 50 percent prior to August 4, 2006 and 70 
percent from August 4, 2006.

2. Entitlement to an effective date prior to August 16, 2002 
for the grant of service connection and a 50 percent rating 
for PTSD.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

M. Sorisio, Associate Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
March 1966 to February 1970.  These matters are before the 
Board of Veterans' Appeals (Board) on appeal from a March 
2003 rating decision of the Seattle, Washington Department of 
Veterans Affairs (VA) Regional Office (RO) that granted 
service connection for PTSD, rated 30 percent, effective from 
August 16, 2002.  A December 2003 rating decision increased 
the rating to 50 percent, effective August 16, 2002.  An 
August 2006 rating decision increased the rating to 70 
percent, effective from August 4, 2006.  The veteran has 
continued to express disagreement with the ratings assigned, 
and as the ratings are less than the maximum under the 
applicable criteria, that issue remains on appeal.  See AB v. 
Brown, 6 Vet. App. 35 (1993).  

The issue pertaining to the rating of PTSD (from August 16, 
2002) is being REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if any action on his part is required.


FINDINGS OF FACT

1. A final March 2000 rating decision denied service 
connection for PTSD.

2. After the March 2000 decision, the first communication 
from the veteran seeking to reopen a claim of service 
connection for PTSD was received on August 16, 2002.


CONCLUSION OF LAW

An effective date earlier than August 16, 2002 is not 
warranted for the award of service connection and a 50 
percent rating for the veteran's PTSD.  38 U.S.C.A. §§ 5101, 
5110, 7105 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.1, 3.151, 
3.155, 3.400 (2007).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

A.	Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA 
applies to the instant claim.  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in his or her 
possession that pertains to the claim.  38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

Since the rating decision that is on appeal granted service 
connection for PTSD and an effective date for the award, 
statutory notice had served its purpose and its application 
was no longer required.  See Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 
1311 (Fed. Cir. 2007).  A December 2003 statement of the case 
(SOC) provided notice on the "downstream" issue of 
effective dates of awards and an August 2006 supplemental SOC 
readjudicated the matter after the veteran and his 
representative responded and further development was 
completed.  38 U.S.C.A. § 7105; see Mayfield v. Nicholson, 20 
Vet. App. 537, 542 (2006).  Neither the veteran nor his 
representative has alleged that notice in this matter was 
less than adequate.

All evidence relevant to the veteran's claim has been 
secured.  It is noteworthy that determinations regarding 
effective dates of awards are based, essentially, on what was 
shown by the record at various points in time and application 
of governing law to those findings, and generally further 
development of the evidence is not necessary unless it is 
alleged that evidence constructively of record is 
outstanding.  The veteran has not identified any other 
pertinent evidence that remains outstanding.  Thus, VA's duty 
to assist is also met.  Accordingly, the Board will address 
the merits of the claim. 

B.	Legal Criteria, Factual Background, and Analysis

Except as otherwise provided, the effective date of an 
evaluation and award of compensation based on an original 
claim, a claim reopened after final disallowance, or a claim 
for increase will be the date of receipt of the claim or the 
date entitlement arose, whichever is the later.  38 U.S.C.A. 
§ 5110; 38 C.F.R. § 3.400.

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by VA.  38 U.S.C.A. § 5101(a); 38 
C.F.R. § 3.151(a).  A "claim" or "application" is a formal 
or informal communication in writing requesting a 
determination of entitlement or evidencing a belief in 
entitlement to a benefit.  38 C.F.R. § 3.1(p).  An informal 
claim must identify the benefit sought.  38 C.F.R. 
§ 3.155(a).  If a formal claim is received within one year of 
an informal claim, it will be considered filed as of the date 
of receipt of the informal claim.  38 C.F.R. § 3.155.  

In his notice of disagreement, received in July 2003, the 
veteran argued that he was entitled to an effective date in 
1999, when he originally filed a claim of service connection.  
However, a March 2000 rating decision denied the veteran's 
original claim of service connection for PTSD.  He did not 
appeal that decision; it became final and is not subject to 
revision in the absence of clear and unmistakable error (CUE) 
in the decision.  38 U.S.C.A. §§ 7105, 5109A; see Rudd v. 
Nicholson, 20 Vet. App. 296 (2006) (finding that only a 
request for revision based on CUE could result in the 
assignment of an effective date earlier than the date of a 
final decision).  The veteran has not alleged that there was 
CUE in the March 2000 rating decision; hence, that rating 
decision is a legal bar to an effective date prior to the 
date of the decision.
The veteran's formal claim to reopen a claim of service 
connection for PTSD was received by the RO on August 16, 
2002.  The only question before the Board at this time is 
whether subsequent to the March 2000 decision and prior to 
August 16, 2002, he communicated an intent to reopen his 
claim seeking service connection for PTSD.  There is nothing 
in the record to suggest that he did so.  Nothing in the 
claims file received during this time period may be construed 
as a formal or informal claim seeking to reopen the claim of 
service connection for this disability.  In fact, the claim 
and accompanying evidence received on August 16, 2002 was the 
first communication from the veteran following the March 2000 
rating decision.  Neither the veteran nor his representative 
has alleged that he submitted an earlier application to 
reopen the claim.  

Accordingly, as a matter of law, the appeal seeking an 
effective date prior to August 16, 2002 for the grant of 
service connection and a 50 percent rating for PTSD must be 
denied.  Sabonis v. Brown, 6 Vet. App. 426 (1994).  


ORDER

An effective date prior to August 16, 2002 for the grant of 
service connection and a 50 percent rating for PTSD is 
denied.


REMAND

This appeal is from the initial rating assigned for a 
disability with the award of service connection for such 
disability; hence, the entire history of the disability must 
be considered and, if appropriate, staged ratings may be 
applied.  Fenderson v. West, 12 Vet. App. 119 (1999).  

A May 2003 letter from B. J. M., a VA PTSD Contract 
Counselor, with Okanogan River Counseling states that he 
treated the veteran in April to June of 2001 and April to May 
of 2003.  Additionally, a May 2003 letter from a counselor at 
the Confederated Tribes of the Colville Reservation Wellness 
Center indicates the counselor had been treating the veteran 
"from time to time for about ten (10) years."  A May 2005 
letter from Veteran and Trauma Therapist, L. B., also of the 
Confederated Tribes of the Colville Reservation Wellness 
Center, indicates she had been seeing the veteran on a bi-
weekly basis for six months.  Any treatment notes or 
summaries generated during sessions with these counselors are 
pertinent to determining the severity of the veteran's PTSD 
throughout the appellate period.  The record also reflects 
the veteran began seeking psychiatric treatment at the 
Spokane VA Medical Center in July 2006.  Updated records of 
this treatment are constructively of record, pertinent to the 
veteran's claim, and should also be obtained on remand.  

The Board notes that the veteran last underwent a VA 
psychiatric examination in August 2006, and there is 
presently no indication in the record that a new examination 
would be required.  However, if, after obtaining the records 
referred to above, the RO determines that another VA 
psychiatric examination is indicated, such examination should 
be ordered. 

During the pendency of this appeal, the U. S. Court of 
Appeals for Veterans Claims (Court) outlined the notice that 
is necessary in a claim for an increased rating.  Vazquez-
Flores v. Peake, No. 05-0355 (U. S. Vet. App. Jan. 30, 2008).  
The Court held, in essence, that the Secretary must notify 
the claimant that, to substantiate a claim, the claimant must 
provide (or ask the Secretary to obtain) evidence of a 
worsening of the condition and its impact on employment and 
daily life; how disability ratings are assigned; general 
notice of any diagnostic code criteria for a higher rating 
that would not be satisfied by evidence of a noticeable 
worsening of symptoms and effect on functioning (such as a 
specific measurement or test result); and examples of the 
types of medical and lay evidence the veteran may submit to 
support an increased rating claim.  Since the case is being 
remanded anyway, the RO will have the opportunity to correct 
any notice deficiencies.

Accordingly, the case is REMANDED for the following:

1.	The RO must provide the veteran the 
specific notice required in increased 
compensation claims, as outlined by the 
Court in Vazquez-Flores v. Peake, No. 05-
0355 (U.S. Vet. App. Jan. 30, 2008) and 
afford him adequate time to respond.

2.	The RO should ask the veteran to 
identify any additional psychiatric 
treatment or evaluation that is not 
already of record and to provide any 
releases necessary to obtain records of 
such treatment or evaluation.  Of 
particular interest are treatment records/ 
notes from sessions at the Confederated 
Tribes of the Colville Reservation 
Wellness Center both prior to May 2003 
(with an unnamed counselor) and since 
September 2004 (with L. B.) and records 
from treatment with B. J. M. of Okanogan 
River Counseling.  The RO should obtain 
complete records of all such treatment and 
evaluation from all sources identified by 
the veteran.  The RO should update the 
record with any VA treatment records since 
August 2006.  The veteran must assist in 
this matter by cooperating with requests 
for identifying information and providing 
any necessary releases.  In conjunction 
with this development he should be advised 
of the provisions of 38 C.F.R. § 3.158(a). 

3.	If, after reviewing the records 
obtained pursuant to the above request, 
the RO determines that another VA 
psychiatric examination of the veteran is 
indicated in order to ascertain the 
current severity of the PTSD, the RO 
should arrange for such examination. 

4.	The RO should then re-adjudicate the 
claim.  If it remains denied, the RO 
should issue an appropriate SSOC and give 
the veteran and his representative the 
opportunity to respond.  The case should 
then be returned to the Board, if in 
order, for further review.
The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  This claim must be 
afforded expeditious treatment.  The law requires that all 
claims that are remanded by the Board for additional 
development or other appropriate action must be handled in an 
expeditious manner.  



______________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


